Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed Feb. 23, 2021 has been entered. Claims 1-12 and 27-28 remain pending in the application.
Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pellet et al (US 2017/0334094).
Regarding claim 10, Pellet discloses that a method for producing a pultruded material (Fig. 1, item 18) obtained by impregnating a thermosetting resin into reinforced fibers (Fig. 1, item 2), the method comprising:
an opening step of opening a bundle of the reinforced fibers ([0112], lines 10-15); It is understandable that spreading bars 5 conduct a first opening step of opening the bundle of the reinforced fibers and spreading bars 6 conduct a second opening step of further opening the bundle of the reinforced fibers opened by the first opening step; 
a closing step of closing the bundle of the reinforced fibers opened in the opening step by gradually narrowing at least any one of a width-direction length and a thickness-direction length as the bundle of the reinforced fibers advances under application of tension along a direction in which the reinforced fibers extend ([0112], lines 1-10 from bottom);
an impregnating step of impregnating the thermosetting resin into the bundle of the reinforced fibers closed in the closing step ([0113]); and
. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan et al. (US 2005/0048273) in view of Pellet et al (US 2017/0334094).
Regarding claims 1-2, Ryan discloses that a method for producing a pultruded material (Fig. 1G, item 152) obtained by impregnating a resin into reinforced fibers (Fig. 1, item 163), the method comprising:
an opening step of opening a bundle of the reinforced fibers (as illustrated in Fig. 1E-1G, see ([0055], [0056])); It is understandable that the pair of rollers 155 conduct a first opening step of opening the bundle of the reinforced fibers and the slitter assembly 156 conduct a second opening step of further opening the bundle of the reinforced fibers opened by the first opening step (related to claim 2); 
a closing step of closing the bundle of the reinforced fibers opened in the opening step by gradually narrowing at least any one of a width-direction length and a thickness-direction 
an impregnating step of impregnating the molten resin into the bundle of the reinforced fibers closed in the closing step ([0057], [0058]); and
a pultruding step of forming a pultruded material by pultruding the bundle of the reinforced fibers impregnated with the resin in the impregnating step along the direction in which the reinforced fibers extend ([0059], [0060], [0061]). 
However, Ryan does not specifically disclose thermosetting resin for impregnating. In the same filed of endeavor, filaments impregnating, Pellet discloses that, the present invention relates to the technical field of composites with a continuous reinforcement with a thermoplastic or thermosetting organic matrix ([0001], lines 1-3). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ryan to incorporate the teachings of Pellet to provide thermosetting resin for impregnating. Doing so would be possible to provide a dimensionally stable article at elevated temepratures..
Regarding claim 3, Ryan does not explicitly disclose pressing of the bundle of the reinforced fibers into a rod-like member. Pellet discloses that, according to the invention, a strand is defined as consisting of an assembly of filaments (or fibers) and includes from about 1,000 to about 80,000 filaments, preferably between 3,000 and about 24,000 filaments ([0024]). The flat composite formed with the strand and with the thermoplastic or thermosetting polymer is called a tape ([0025]). A series of seven spreading bars is illustrated. Four of them referenced as 5 are positioned so that the strand is tangent to their upper portion, the three other referenced as 6 being placed beneath the machine axis and bring the 
Regarding claim 4, Ryan discloses that, in the second opening step, the bundle of the reinforced fibers is further opened by at least the treatment of pressing of the bundle of the reinforced fibers into rod-like member, and passing of the bundle of the reinforced fibers through a comb-like section (the slitter rolls 157 in the slitter assembly 156 as shown in Fig. 1E) having teeth disposed in a direction intersecting the direction in which the reinforced fibers extend ([0056]). 
Regarding claim 6, Ryan does not disclose the thermosetting resin is uniformly applied to the bundle of the reinforced fibers by blowing. Pellet discloses that, the unit is controllable in order to ensure the continuous deposition of a determined amount of thermoplastic or thermosetting material on the strand 2 which runs inside the enclosure ([0113]). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ryan to incorporate the teachings of Pellet to provide thermosetting resin uniformly for impregnating. Doing so would be possible to provide a high quality of impregnating products.   
8, Ryan does not disclose a tension adjustment step. Pellet discloses that, two metal bars 10 and 11 connected to the ground are in contact for one, 10 with the lower face of the strand, for the other one, 11 with the upper face. These bars apply a certain pressure on the strand ([0112], lines 1-4 from bottom). Thus, Pellet discloses that, in the method a tension adjustment step of adjusting tension by applying the tension along the direction in which the reinforced fibers extend before the pulling step is carried out on the bundle of the reinforced fibers impregnated with the thermosetting resin in the impregnating step. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ryan to incorporate the teachings of Pellet to provide the tension adjustment step. Doing so would be possible to provide a high quality of impregnating products.
Regarding claim 27, Ryan discloses that, in the method the opening step includes opening the bundle of the reinforced fibers by treatment of blowing of air ([0050], lines 1-4 as shown in Fig. 1C).
Regarding claim 28.
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ryan and Pellet et al. as applied to claim 1 above, further in view of Koppernaes et al (US Patent No. 5,073,413).
Regarding claim 5, the combination of Ryan and Pellet discloses a method for producing a pultruded material obtained by impregnating a thermosetting resin into reinforced fibers. However, the combination does not explicitly disclose that, in the impregnating step, the bundle of the reinforced fibers is immersed in a resin pool filled with the thermosetting resin. In the same field of endeavor, fiber reinforcements with matrix materials, Koppernaes discloses that, as illustrated in Fig. 4, reinforcement material 102 and 106 enters the inlet port 105 and is compressed into a reinforcement tow 107 at a fiber compression region 156 of longitudinal channel 153. A first matrix injection cavity 152 has a cavity volume at its upstream end substantially larger than the volume of the volume of the compression region 156. The first matrix injection cavity is also referred to as the impregnation cavity (col. 5, lines 38-45). Thus, Koppernaes discloses that the bundle of the reinforced fibers is immersed in a resin pool (or cavity) filled with the thermosetting resin, and then a proportion of an amount of the impregnated thermosetting resin in the reinforced fibers is set to be constant under application of tension along the direction in which the reinforced fibers extend. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Koppernaes to provide that the bundle of the reinforced fibers is immersed in a resin pool filled with the thermosetting resin. Doing so would be possible to permits relatively high speed pulling of the finished composite, as recognized by Koppernaes (col. 4, lines 1-4).
7, the combination does not disclose providing a vacuum deaerating step to the resin. Koppernaes discloses that, as illustrated in Fig. 5, downstream of the matrix injection cavity 252 is a second enlarged cavity, the vacuum application cavity 258. … The reduction in pressure causes gas bubbles, which were formed under high pressure in the matrix injection cavity 252, to expand dramatically to the point that they burst. … The expansion and bursting of gas bubbles helps to promote matrix material wetting of the reinforcement material, because the motion of the matrix material that bounds the bubbles washes over and through the reinforcement tow (col. 7, lines 34-55). A third enlarged cavity 264 constitutes a second matrix material injection cavity downstream of the vacuum application cavity. The second matrix material injection cavity 264 is also referred to as the saturation cavity (col. 7, lines 56-65). Thus, Koppernaes discloses that a vacuum deaeration step of deaerating the thermosetting resin by drawing a vacuum on a surrounding of the bundle of the reinforced fibers before the pultruding step is carried out on the bundle of the reinforced fibers impregnated with the thermosetting resin in the impregnating step.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Koppernaes to provide that a vacuum deaeration step of deaerating the thermosetting resin by drawing a vacuum on a surrounding of the bundle of the reinforced fibers before the pultruding step is carried out on the bundle of the reinforced fibers impregnated with the thermosetting resin in the impregnating step. Doing so would be possible to permits relatively high speed pulling of the finished composite, as recognized by Koppernaes (col. 4, lines 1-4).
Claims 9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Koppernaes et al in view of Ryan and Pellet.
Regarding claim 9, Koppernaes discloses that, as illustrated in Fig. 1, the fiber strands 2 and the cloth bolts 6 pass together through first material guide 14 and come together in closer association. A tank 16 holds a volume of liquid matrix material, such as resin. The associated reinforcement tow of fibers 2 and cloth 6 is drawn through the resin bath and resin soaks into the reinforcement material, just as water soaks into a towel dropped into a bath tub. The wetted tow 18 is drawn through rollers 20 and a second material guide 22, which further shapes the composite. The composite tow is shaped within pultrusion die 24, described in more detail below, where it is also cured by action of heaters 26 (col. 1, lines 40-60). Thus, Koppernaes discloses that the method for producing a pultruded material including an impregnating step of uniformly impregnating the thermosetting resin into a sheet of the reinforced fiber by immersing the sheet of the reinforced fiber in a resin pool filled with the thermosetting resin and then setting a proportion of an amount of the impregnated thermosetting resin in the reinforced fiber to be constant under application of tension along a direction in which the reinforced fiber extends; and 
a pultruding step of forming a pultruded material by pultruding the sheet of the reinforced fiber impregnate with the resin in the impregnating step along the direction in which the reinforced fiber extends (as shown in Fig. 1),
However, Koppernaes does not explicitly disclose that the impregnating step includes a closing step of closing the bundle of the opened reinforced fibers by gradually narrowing at least any one of a width-direction length and a thickness-direction length as the bundle of the 
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Koppernaes to incorporate the teachings of Ryan to provide that the impregnating step includes a closing step of gradually narrowing. Doing so would be possible to provide a high quality of impregnating products.
However, Koppernaes does not specifically disclose thermosetting resin for impregnating. In the same filed of endeavor, filaments impregnating, Pellet discloses that, the present invention relates to the technical field of composites with a continuous reinforcement with a thermoplastic or thermosetting organic matrix ([0001], lines 1-3). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Koppernaes to incorporate the teachings of Pellet to provide thermosetting resin for impregnating. Doing so would be possible to have alternative impregnating resin option.
Regarding claim 11, Koppernaes discloses that, as illustrated in Fig. 5, downstream of the matrix injection cavity 252 is a second enlarged cavity, the vacuum application cavity 258. … The reduction in pressure causes gas bubbles, which were formed under high pressure in the matrix 
Regarding claim 12, Koppernaes does not explicitly disclose applying a tension adjustment step. Pellet discloses that, two metal bars 10 and 11 connected to the ground are in contact for one, 10 with the lower face of the strand, for the other one, 11 with the upper face. These bars apply a certain pressure on the strand ([0112], lines 1-4 from bottom). Thus, Pellet discloses that, in the method a tension adjustment step of adjusting tension by applying the tension along the direction in which the reinforced fibers extend before the pulling step is carried out on the bundle of the reinforced fibers impregnated with the thermosetting resin in the impregnating step. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Koppernaes to incorporate the teachings of Pellet to provide a tension adjustment step of adjusting tension by applying the tension along the direction in which the reinforced fibers extend. Doing so would be possible to produce a tape for .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ryan et al. (US 2005/0048273) in view of Pellet et al (US 2017/0334094).
Regarding claim 10, Ryan discloses that a method for producing a pultruded material (Fig. 1G, item 152) obtained by impregnating a resin into reinforced fibers (Fig. 1, item 163), the method comprising:
an impregnating step of uniformly impregnating the molten resin into a sheet of the reinforced fibers by uniformly applying the molten resin to the sheet of the reinforced fiber; ([0057], [0058]); and
a pultruding step of forming a pultruded material by pultruding the sheet of the reinforced fibers impregnated with the resin in the impregnating step along the direction in which the reinforced fibers extend ([0059], [0060], [0061]).
wherein the impregnating step includes a closing step of closing the bundle of the opened reinforced fibers by gradually narrowing both of a width-direction length and a thickness-direction length as the bundle of the reinforced fibers advances under application of tension along a direction in which the reinforced fiber extends (As illustrated in Figs. 4A-4E, [0074], [0075]).   
However, Ryan does not specifically disclose thermosetting resin for impregnating by blowing. In the same filed of endeavor, filaments impregnating, Pellet discloses that, the present invention relates to the technical field of composites with a continuous reinforcement with a thermoplastic or thermosetting organic matrix ([0001], lines 1-3). Pellet discloses that, the unit is 
Response to Arguments
Applicant's arguments filed 2/23/2021 have been fully considered. 
In response to applicant’s arguments in claim 1 that Pellet does not explicitly disclose “a closing step of closing the bundle of the reinforced fibers opened in the opening step by gradually narrowing both of a width-direction length and a thickness-direction length”, it is persuasive. However, the new ground of rejection based on Ryan (US 2005/0048273) is presented in this office action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIBIN LIANG/Examiner, Art Unit 1741

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742